Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: an imaging apparatus, a first communication apparatus,  in claims 1-8.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4, 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takimoto et al (2017/0228033), hereinafter, Takimoto in view of Yoshimi (2021/0287058) hereinafter, Yoshimi.

In regards to claim 1, Takimoto teaches a position detection system comprising (abstract): 

    PNG
    media_image1.png
    541
    806
    media_image1.png
    Greyscale

a  detection apparatus [0084-0087] includes an imaging apparatus [0085] (fig. 1 (200)) that captures images of a range including an operation surface (fig. 1 (100)) [0082-0095], 

    PNG
    media_image2.png
    325
    779
    media_image2.png
    Greyscale

a processor [0225] (fig. 23 (132)) configured (fig. 1 (100) to detect a pointed position at which a pointing element is pointing on the operation surface by using a learned model based on captured images captured by the imaging apparatus [004, 223], and a first communication apparatus that transmits the captured images (fig. 2 line from 200 to 100)), and a server [0270] 
[0270] In addition, although examples in which the information processing device 100 is a device having the projection unit 108 have been described in the above-described embodiments, the information processing device 100 may be an information processing device connected to a separate-bodied projection device. For example, the information processing device 100 may be a server having the detection unit 102, a determination unit 104, and the control unit 106, and installed in a remote place from the imaging device 200 and the separate-bodied projection device.
Takimoto fails to teach a server apparatus includes at least one processor configured to detect a first image that does not contain an image of the pointing element out of the captured images, generate learning data containing the first image, and relearn the learned model using the learning data to obtain a relearned model.
Yoshimi teaches a server apparatus [0088] includes at least one processor configured (fig. 14 (1402)) to detect a first image that (fig. 6 (610-620)) does not contain an image of the pointing element out of the captured images (fig. 7 (730, 735)), generate learning data containing the first image [0045-0059], and relearn the learned model using the learning data to obtain a relearned model (fig. 1 (130)).
It would have been obvious to one of ordinary skill in the art to modify the teachings of Takimoto to further include a server apparatus includes at least one processor configured to detect a first image that does not contain an image of the pointing element out of the captured images, generate learning data containing the first image, and relearn the learned model using the learning data to obtain a relearned model as taught by Yoshimi on order to provide wherein models are updated by identifying errors in the analyzed image. Updating the models helps to improve the accuracy and precision of the identification of objects within the image. The errors are identified by a user and the identified errors are fed back into the model. In some instances, the user looks through all images containing identified objects to determine whether any error, such as a false negative or a false positive, exist within the image containing identified objects. A false positive is where the model identified an object where no object exists. A false negative is where the model fails to identify an object where an object does exist. Based on errors identified by the user, the model learns to identify similar objects for future image analysis that were erroneously omitted in previous iterations of the model.[002]

In regards to claim 8, Takimoto teaches a position detection apparatus comprising (abstract): an imaging apparatus that captures images of a range including an operation surface (fig. 2 (200)); a processor (fig. 2 (100-1)) configured to detect a pointed position at which a pointing element is pointing on the operation surface by using a learned model based on captured images captured by the imaging apparatus [004, 223], 
Takimoto fails to teach detect a first image that does not contain the pointing element out of the captured images, generate learning data containing the first image, and relearns the learned model using the generated learning data.
Yoshimi teaches detect a first image that does not contain the pointing element out of the captured images, generate learning data containing the first image, and relearns the learned model using the generated learning data. (fig. 1 (130)). [0045-0059], (fig. 7 (730, 735)), (fig. 6 (610-620))
It would have been obvious to one of ordinary skill in the art to modify the teachings of Takimoto to further include detect a first image that does not contain the pointing element out of the captured images, generate learning data containing the first image, and relearns the learned model using the generated learning data as taught by Yoshimi on order to provide wherein models are updated by identifying errors in the analyzed image. Updating the models helps to improve the accuracy and precision of the identification of objects within the image. The errors are identified by a user and the identified errors are fed back into the model. In some instances, the user looks through all images containing identified objects to determine whether any error, such as a false negative or a false positive, exist within the image containing identified objects. A false positive is where the model identified an object where no object exists. A false negative is where the model fails to identify an object where an object does exist. Based on errors identified by the user, the model learns to identify similar objects for future image analysis that were erroneously omitted in previous iterations of the model.[002]

In regards to claim 9, Takimoto teaches a position detection method comprising (abstract): capturing an image (fig. 1 (200)) of a range including an operation surface; detecting a pointed position at which a pointing element is pointing on the operation surface by using a learned model based on captured images captured by the imaging (fig. 1 (10) [0092-100]; 
Takimoto fails to teach detecting a first image that does not contain an image of the pointing element out of the captured images; generating learning data containing the first image; and relearning the learned model by using the learning data.
However, Yoshimi teaches detecting a first image that does not contain an image of the pointing element out of the captured images; generating learning data containing the first image; and relearning the learned model by using the learning data. (fig. 1 (130)). [0045-0059], (fig. 7 (730, 735)), (fig. 6 (610-620)).
It would have been obvious to one of ordinary skill in the art to modify the teachings of Takimoto to further include detecting a first image that does not contain an image of the pointing element out of the captured images; generating learning data containing the first image; and relearning the learned model by using the learning data as taught by Yoshimi in order to reduce false positives. [002]
In regards to claim 4, Takimoto in view of Yoshimi teaches the position detection system according to claim 1, wherein the learning data includes the first image and previous learning data used to generate the learned model [0072] (fig. 11 1105a-c) Yoshimi .

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takimoto et al (2017/0228033), hereinafter, Takimoto in view of Yoshimi (2021/0287058) hereinafter, Yoshimi further in view of Boncyk et al (2011/0211760) hereinafter, Boncyk

In regards to claim 7, Takimot and Yoshimi fails to teach the position detection system according to claim 1, wherein the position detection apparatus includes at least one processor that compresses the captured images, and the first communication apparatus transmits the compressed captured images to the server apparatus.
	However, Boncyk teaches wherein an apparatus includes at least one processor that compresses the captured images, and the first communication apparatus transmits the compressed captured images to the server apparatus (fig. 2 from 14, 18 to 20) [0047]. 
It would have been obvious to one of ordinary skill in the art to modify the teachings of Takimoto and Yoshimi to further include wherein an apparatus includes at least one processor that compresses the captured images, and the first communication apparatus transmits the compressed captured images to the server apparatus as taught by Boncyk in order to save space during transmission. 

Allowable Subject Matter
Claims 2-3, 5-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRANT SITTA whose telephone number is (571)270-1542. The examiner can normally be reached M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GRANT SITTA/Primary Examiner, Art Unit 2694